If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



In re EMILY BATES.


VALERIE EVANS,                                                     UNPUBLISHED
                                                                   November 17, 2022
               Petitioner-Appellee,

v                                                                  No. 361062
                                                                   Washtenaw County Probate Court
EMILY BATES,                                                       LC No. 22-000224-MI

               Respondent-Appellant.


Before: GARRETT, P.J., and O’BRIEN and REDFORD, JJ.

PER CURIAM.

       Respondent appeals as of right the probate court’s order that she receive mental health
treatment. We affirm.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

        Respondent obtained mental health inpatient treatment at the University of Michigan
Hospital (the hospital) in early April 2022, the most recent of a series of hospitalizations and
emergency room visits for respondent between November 2020 and September, 2021. Doctors
issued two clinical certificates1 that specified respondent’s diagnosis as “unspecified psychotic
disorder” and concluded that respondent was a person requiring treatment who lacked insight into
her need for treatment.




1
  A clinical certificate is “the written conclusion and statements of a physician or a licensed
psychologist that an individual is a person requiring treatment, together with the information and
opinions, in reasonable detail, that underlie the conclusion, on the form prescribed by the
department or on a substantially similar form.” MCL 330.1400(a).


                                               -1-
        The first certificate provided facts for the determination: “[Patient] with psychotic
symptoms including paranoia and disorganization that are resulting in reduced ability to function
including isolating to her home in fear. [Patient] denies suicidal/homicidal ideation, intent or
plan.” The certificate noted that, while respondent denied homicidal ideations, there was a “risk
for unintentional harm to others given symptoms of psychosis.” The certificate determined that
respondent could not care for her basic physical needs and reported the observation that she
presented “notably disheveled, isolating to home, not buying groceries and decreased intake with
reported weight loss.” The second certificate indicated that respondent was “disorganized,
paranoid about father with decreased ability to function and attend to basic self care [sic].” The
certificate did not determine that a likelihood of harm to others existed, but stated that respondent
could not attend to her basic physical needs. The certificate noted that respondent presented
“[d]isheveled with decreased self care and reported decreased eating & weight loss.”

        Petitioner, a social worker, filed a petition seeking mental health treatment for respondent.
Petitioner signified that she believed respondent had a mental illness, and checked the box
indicating “as a result of that mental illness, the individual is unable to attend to those basic
physical needs that must be attended to in order to avoid serious harm in the near future, and has
demonstrated that inability by failing to attend to those basic physical needs.” Petitioner based her
conclusions on her personal observations, stating that “[respondent’s] presentation today is very
similar to previous psychiatric admission for psychosis and delusional parasitosis.”

        A court liaison, a registered nurse, prepared a report on alternative mental health treatment.
The liaison recommended hospitalization for up to 60 days, and assisted outpatient treatment
afterward, supervised by Washtenaw County Community Mental Health (WCCMH). The liaison
recommended that the assisted outpatient treatment involve respondent taking her prescribed
medications, working with treatment teams, and giving permission to communicate with her
family and all treatment providers, past, present, or future. The liaison acknowledged respondent’s
objection to communication with her family, but also noted: “It has been shown that she does
involve her father both when the relationship is resolved or in conflict[,]” and, at the time the
liaison wrote the recommendation, respondent resided with her father. The proposed order
indicated “WCCMH or appropriate hospitals” could speak with respondent’s family members,
treatment providers, past, present, and future, and any other “contacts needed for collateral
information and help with discharge planning.”

       At the mental health hearing, Dr. Scott Mariouw, a staff psychiatrist at the hospital, and
respondent’s attending psychiatrist at the inpatient psychiatric unit, testified regarding
respondent’s treatment. Dr. Mariouw diagnosed respondent with unspecified psychotic disorder
attached to respondent’s thoughts, as opposed to an unspecified psychotic disorder attached to
respondent’s mood, and noted that respondent had “multiple psychiatric admissions in the past”
which included diagnoses of “various forms of psychotic disorders[,]” including unspecified
psychotic disorder and ongoing delusional thoughts. Dr. Mariouw stated that respondent often
went to hospitals complaining of parasites or insect infestations causing skin issues, but medical
evaluations did not reveal any infestation or infection. Dr. Mariouw also expressed concern
regarding respondent’s reports of abuse from “numerous family members” because it was difficult
to determine if these reports were delusions. Respondent’s delusions impaired her ability to
function, as evidenced by her frequent hospitalizations. While respondent had no suicidal or



                                                 -2-
homicidal thoughts, Dr. Mariouw had concern that respondent’s delusions posed a risk of
unintentional harm.

        Dr. Mariouw stated that he needed to “clarify what [the] dynamic” between respondent and
her father because the hospital wanted to respect respondent’s reports of abuse, but also needed to
consider the fact that respondent’s father sought guardianship and previously served as
respondent’s guardian. Dr. Mariouw also noted that respondent lived with her father recently but
planned to leave which sparked concern regarding her ability to function. Respondent did not
understand her need for treatment, solely focused on treating her attention-deficit/hyperactivity
disorder (ADHD), and only willingly took stimulants to treat her ADHD which worsened her
mental illness. Dr. Mariouw confirmed that respondent expressed that she did not want the hospital
to contact her father; and when respondent’s attorney asked if it would be possible to perform the
Adult Protective Services (APS) investigation first before contacting respondent’s father, Dr.
Mariouw had responded: “We’re happy to do that. Yes.”

        Respondent’s counsel explained that respondent only objected to the order requiring mental
health respecting the provision allowing the hospital to contact respondent’s father. Respondent
pointed to Dr. Mariouw’s agreement to refrain from contacting respondent’s father until after the
APS investigation concluded and asked the trial court to “fashion a remedy that allows that to
happen.” The probate court determined that petitioner established by clear and convincing
evidence that respondent was a person requiring treatment because of her inability to attend to her
basic physical needs, noting her poor nutrition and isolation. The trial court acknowledged that
respondent did not understand her need for treatment, which increased her chances of relapse and
“present[ed] a substantial risk of significant physical or mental harm to herself or others.” The
court granted the petition but refused to restrict the hospital’s ability to contact respondent’s father.
It explained that it understood that respondent believed she suffered abuse at that hands of relatives
and others but declined to direct the hospital regarding how to treat her and in what order, leaving
such decisions to the hospital. The court expressed approval to Dr. Mariouw’s plan on how to
proceed.

                                        II. PRESERVATION

        “Generally, to preserve a claim of error for appellate review, the party claiming the error
must raise the issue in the trial court.” Redmond v Heller, 332 Mich App 415, 430; 957 NW2d
357 (2020). Respondent preserved her argument regarding the trial court’s refusal to incorporate
the parties’ agreement into its order by requesting that the trial court include in its order a
requirement that the hospital refrain from contacting respondent’s father until it completed its APS
investigation. Respondent, however, admits that she did not raise the issue of the petition’s factual
deficiency to the trial court, and therefore, this issue is not preserved for appellate review.

        Although this Court need not address an unpreserved issue, it may overlook
        preservation requirements when the failure to consider an issue would result in
        manifest injustice, if consideration is necessary for a proper determination of the
        case, or if the issue involves a question of law and the facts necessary for its
        resolution have been presented. [Gen Motors Corp v Dep’t of Treasury, 290 Mich
        App 355, 387; 803 NW2d 698 (2010) (citation omitted).]



                                                  -3-
                                  III. STANDARD OF REVIEW

        “This Court reviews for an abuse of discretion a probate court’s dispositional rulings and
reviews for clear error the factual findings underlying a probate court’s decision.” In re Portus,
325 Mich App 374, 381; 926 NW2d 33 (2018) (quotation marks and citation omitted). “An abuse
of discretion occurs when the probate court chooses an outcome outside the range of reasonable
and principled outcomes.” Id. (quotation marks and citation omitted). “We review de novo matters
of statutory interpretation.” Id. “A probate court’s finding is clearly erroneous when a reviewing
court is left with a definite and firm conviction that a mistake has been made, even if there is
evidence to support the finding.” Id. “The probate court necessarily abuses its discretion when it
makes an error of law.” Id. (quotation marks and citation omitted). “A lower court’s error is not
ground for granting a new trial, for setting aside a verdict, or for vacating, modifying, or otherwise
disturbing a judgment or order, unless refusal to take this action appears to the court inconsistent
with substantial justice. MCR 2.613(A).” Portus, 325 Mich App at 396 (quotation marks omitted).
“An error is harmless if it did not affect the outcome of the proceeding.” Id.

        “We review unpreserved issues for plain error.” Demski v Petlick, 309 Mich App 404,
426-427; 873 NW2d 596 (2015). Specifically: “To avoid forfeiture under the plain error rule,
three requirements must be met: 1) the error must have occurred, 2) the error was plain, i.e., clear
or obvious, 3) and the plain error affected substantial rights.” Id. at 427 (citations and quotation
marks committed). “Generally, an error affects substantial rights if it caused prejudice, i.e., it
affected the outcome of the proceeding.” In re Utrera, 281 Mich App 1, 9; 761 NW2d 253 (2008).

                                          IV. ANALYSIS

                             A. FACTUAL BASIS FOR PETITION

       Respondent first argues that the petition was factually deficient and the trial court erred by
holding the mental health hearing. We disagree.

       The trial court did not err by holding the mental health hearing because petitioner
adequately supported the petition with facts asserting that respondent required treatment. MCL
330.1434 of the Mental Health Code, MCL 330.1001 et seq., states the procedural and substantive
requirements for a petition for mental health treatment as follows:

               (1) Any individual 18 years of age or over may file with the court a petition
       that asserts that an individual is a person requiring treatment.

               (2) The petition shall contain the facts that are the basis for the assertion,
       the names and addresses, if known, of any witnesses to the facts, and, if known, the
       name and address of the nearest relative or guardian, or, if none, a friend, if known,
       of the individual.

               (3) Except as provided in subsection (7), the petition shall be accompanied
       by the clinical certificate of a physician or a licensed psychologist, unless after
       reasonable effort the petitioner could not secure an examination. If a clinical
       certificate does not accompany the petition, the petitioner shall set forth the reasons


                                                 -4-
       an examination could not be secured within the petition. The petition may also be
       accompanied by a second clinical certificate. If 2 clinical certificates accompany
       the petition, at least 1 clinical certificate must have been executed by a psychiatrist.

               (4) Except as otherwise provided in subsection (7) and section 455, a
       clinical certificate that accompanies a petition must have been executed within 72
       hours before the filing of the petition, and after personal examination of the
       individual.

               (5) If the individual is found not to be a person requiring treatment under
       this section, the petition and any clinical certificate shall be maintained by the court
       as a confidential record to prevent disclosure to any person who is not specifically
       authorized under this chapter to receive notice of the petition or clinical certificate.

               (6) The petition described in this section may assert that the subject of the
       petition should receive assisted outpatient treatment in accordance with section
       468(2)(d).

              (7) A petition that does not seek hospitalization but only requests that the
       subject of the petition receive assisted outpatient treatment is not subject to
       subsection (3) or (4).

MCL 330.1401(1)(b) explains a “person requiring treatment” is:

                An individual who has mental illness, and who as a result of that mental
       illness is unable to attend to those of his or her basic physical needs such as food,
       clothing, or shelter that must be attended to in order for the individual to avoid
       serious harm in the near future, and who has demonstrated that inability by failing
       to attend to those basic physical needs.

        The parties do not dispute that respondent qualifies as a person requiring treatment.
Petitioner checked the box in the petition indicating respondent was unable to attend to her basic
physical needs which were required to avoid serious harm. Petitioner also asserted that respondent
presented “very similar” to her previous admissions for psychosis and delusional parasitosis. In
addition to the petition, two clinical certificates were provided by two psychiatrists, as required by
MCL 330.1434(3) and (4), who determined that respondent suffered from mental illness and
diagnosed respondent with unspecified psychotic disorder. The certificates noted respondent’s
paranoia and disorganization, inability to attend to her basic physical needs, and inability to
understand her need for treatment. One certificate also determined that respondent posed a risk of
unintentional harm. The certificates provided factual support for their conclusions, stating
respondent’s paranoia, disorganization, isolation in her home, poor nutrition, and disheveled
appearance. The facts stated in the petition were supported by the petitioner’s personal and
professional observations as a social worker. The two clinical certificates also set forth facts that
supported the petition with the doctors’ determinations. The petition, therefore, met the statutory
requirements and the probate court did not err by holding a hearing to determine whether
respondent required mental health treatment.




                                                 -5-
                     B. INCORPORATION OF PARTIES’ AGREEMENT

       Respondent also contends that the trial court erred when it refused to incorporate into its
order requiring mental health treatment the parties’ agreement that the hospital refrain from
contacting respondent’s father until after the APS investigation. We disagree.

        “A trial court has the inherent authority to control its own docket.” Baynesan v Wayne
State Univ, 316 Mich App 643, 651; 894 NW2d 102 (2016). “A court possesses inherent authority
to enforce its own directives.” Walworth v Wimmer, 200 Mich App 562, 564; 504 NW2d 708
(1993). A trial court also has the express authority to direct and control the proceedings before it.
MCL 600.611 provides that “[c]ircuit courts have jurisdiction and power to make any order proper
to fully effectuate the circuit courts’ jurisdiction and judgments.” “An exercise of the court’s
inherent power may be disturbed only upon a finding that there has been a clear abuse of
discretion.” Colen v Colen, 331 Mich App 295, 304; 952 NW2d 558 (2020) (quotation marks and
citation omitted). “An abuse of discretion occurs when a court chooses an outcome outside the
range of principled outcomes.” Id. Once the party seeking to add a new argument exceeds the
temporal window of amendment by right, the trial court has authority to refuse to consider a new
issue. Similarly, here, the trial court, in managing its own docket, had the discretionary authority
to not consider an agreement the parties made minutes earlier at the hearing in which the trial court
was tasked solely with determining whether the petition sufficed to warrant ordering respondent
to undergo mental health treatment.

        Further, the trial court indicated that it would not dictate the manner in which the hospital
treated respondent and would not limit the hospital’s ability to speak to respondent’s family “in
the order that they think is most appropriate to her . . . wellness.” Dr. Mariouw indicated he would
refer for investigation respondent’s abuse allegations and would wait to discuss respondent’s
treatment with her father until after the APS investigation concluded. Further, because respondent
was hospitalized at the time, the hospital could protect her from any alleged abuse. The hospital,
however, may need to speak with respondent’s family and other treatment providers to gain insight
into respondent’s condition and treatment history to properly ascertain how her treatment should
proceed. Contact with respondent’s father may be especially significant, considering his past
guardianship and his interest in reinitiating guardianship. The trial court did not abuse its
discretion by declining to make a ruling on the parties’ impromptu, informal agreement that the
hospital refrain from contacting respondent’s father until the conclusion of an APS investigation.

       Affirmed.

                                                              /s/ Kristina Robinson Garrett
                                                              /s/ Colleen A. O’Brien
                                                              /s/ James Robert Redford




                                                -6-